DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second user face image" in lines 2, 5, and 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests the claim to be dependent -- of claim 2 --.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Pub. No. 2004/0056857), hereinafter Zhang, in view of Zheng et al. (WO2015/074476, the attached English language translation is used hereinafter as the Official English language translation of this WO document), hereinafter Zheng.
Regarding claim 1, Zhang teaches an image processing method, performed by a computer device, the method comprising: obtaining a first target face image in a reference expression state (B - neutral face [first target face image], Fig. 3A, block 302, Paragraph 65; IB -text image of person B under neutral expression [first target face image], Paragraph 0083); obtaining user face key point offset information that includes offsets between face key points of a user in a target expression state and face key points of the user in the reference expression state (find face features of A [neutral face] and A’ [face with expression] and compute the difference vector between the feature positions of A and A’, Fig. 3B, blocks 304a-304b, Paragraph 0066-0067; Paragraphs 0084-0085); adjusting face key points of the first target face image according to the user face key point offset information (move the features of B along the difference vector and warp the image, Fig. 3B, block 304c, Paragraph 0067, lines 4-6; Paragraph 0085, lines 3-7). 

Zheng teaches attaching in a to-be-processed image comprising a second target face image, an expression texture image of the first target face image to the second target face image, the second target face image and the first target face image belonging to a same target (obtaining a map area image of a source face image, S101, Page 3/11, lines 17-18; obtaining a map area image of a target face image, S102, Page 3/11, lines 43-44; adjusting the map area image of the source face image according to the parameters of the feature point set of the target face image so that the expression in the map area image of the source face image can be adjusted, S103, Page 4/11, lines 1-2 and 25-33 ; paste the adjusted map area image of the source face image [expression texture image of first target face image] to the map area image of the target face image [second target face image], S104, Page 4/11, line 34-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s method using Zheng’s teachings by including face map area replacement to Zhang’s facial expression synthesis in order to improve the robustness and natural visualization of expression mapping based on geometric warping (Zheng, Page 9/11, lines 14-15).

Regarding claim 2, the combination of Zhang in view of Zheng teaches the method according to claim 1, wherein the obtaining user face key point offset information comprises: 

Regarding claim 3, the combination of Zhang in view of Zheng teaches the method according to claim 2, wherein the to-be-processed image is an image frame in a video (Zhang, a sequence of images captured by a camera, Page 18/25, Col. 1, lines 25-28; Zhang, face images of different expressions [each from a sequence of images captured by camera] are input to system for expression mapping, Paragraphs 0064 and 0072); and the obtaining a first target face image in a reference expression state comprises: extracting the first target face image in the reference expression state from a reference image frame of the video (Zhang, face images of different expressions [each from a sequence of images captured by camera] are input to system for expression mapping, Paragraphs 0064 and 0072); and the recognizing a second face key point in the second user face image of the user in the target 00144.0908.OOUS (19PCT145/US)38expression state comprising: playing the video, and acquiring the second user face image in the target expression state corresponding to an image frame of the video (Zhang, face images of different expressions 

Regarding claim 5, the combination of Zhang in view of Zheng teaches the method according to claim 1, further comprising: performing, in a case that the first target face image does not match the second user face image in the target expression state, the operation of obtaining user face key point offset information (Zhang, B [neutral face of person B - the first target face image] is different from A’ [face with expression of person A – the second user face image in the target expression state], Fig. 3A, block 302, Paragraph 65; Zhang, IB [text image of person B under neutral expression - the first target face image] is different from I’A  [text image of person A with expression - the second user face image in the target expression state], Paragraph 0083; Zhang, find face features of A [neutral face - first user face image in the reference expression state] and A’ [face with expression - second user face image in the target expression state] and compute the difference vector between the feature positions of A and A’, Fig. 3B, blocks 304a-304b, Paragraphs 0066-0067, Paragraphs 0084-0085; this claim 5 recites various paths in the conditional alternative manner via the claim limitation “and”, the combination of Zhang in view of Zheng discloses this particular conditional alternative path for rejection); and mapping, in the to-be-processed image comprising the second target face image, an expression feature in the second user face image in the target expression state to the second target face image in a case 

Regarding claim 6, the combination of Zhang in view of Zheng teaches the method according to claim 5, wherein the mapping, in the to-be-processed image comprising the second target face image, an expression feature in the second user face image in the target expression state to the second target face image comprises: determining a facial contour in the second user face image in the target expression state; cropping a texture image in the facial contour from the second user face image in the target expression state; and attaching, in the to-be-processed image comprising the second target face image, the texture 00144.0908.OOUS (19PCT145/US)39image to a facial contour in the second target face image (under the broadest reasonable claim language interpretation, the step of claim 6 is not necessarily performed because the prior art reference Zhang as modified by Zheng discloses a different conditional alternative path as was discussed in the prior art rejection of claim 5 and therefore claim 6 is rejected herewith based on the rejection of such a different conditional alternative path). See claim 5 for obviousness statements.



Regarding claim 8, the combination of Zhang in view of Zheng teaches the method according to claim 1, wherein the obtaining user face key point offset information comprises: determining a first expression template representing that the user is in the reference expression state (Zhang, neutral face [reference expression], Figs. 8-11, Paragraph 0011, lines 1-5, Paragraphs 0065 and 0083); obtaining a second expression template representing that the user is in the target expression state (Zhang, face with expression [target expression], e.g., smile face, Figs. 8-11, Paragraph 0011, lines 1-5, Paragraphs 0065 and 0083); and obtaining the user face key point offset information according to location offset information between face key points corresponding to the first expression template and face key points corresponding to the 

Regarding claims 10-12 and 14-17, the rationale provided in the rejection of claims 1-3 and 5-8 is incorporated herein. Further, Zhang teaches an image processing apparatus, comprising: a memory and a processor, the processor being configured to (Zhang, a computing system comprising a processing unit and a system memory, etc. to implement the method, Fig. 1, Paragraphs 0038 and 0041).

Regarding claims 19-20, the rationale provided in the rejection of claims 1-2 is incorporated herein. Further, Zhang teaches a non-transitory computer-readable storage medium, storing a computer program, the computer program, when executed by a processor, causing the processor to perform the method (Zhang, computer storage media contains data and/or program operated by processing unit, Paragraphs 0042-0043).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zheng, and further in view of Dong et al. (CN106341696, the English language translation listed in the foreign patent documents provided by Applicant), hereinafter Dong.
Regarding claim 4, the combination of Zhang in view of Zheng teaches the method according to claim 3, wherein the first face key point is obtained from the reference image 
Dong teaches wherein the reference image frame is selected from the image frames of the video in response to an image frame specifying instruction received during the playing of the video (image frame is selected to perform face change based on the change instructions received during watching the live broadcast, Page 10/39, lines 1-5; Page 10/39, Step 206, lines 26-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s method, as modified by Zheng, using Dong’s teachings by including image selection based on instructions to Zhang’s [as modified by Zheng] image extraction in order to improve image processing efficiency on live image through parallel processing (Dong, Page 9/39, lines 18-23).

Regarding claim 13, the rationale provided in the rejection of claim 4 is incorporated herein. Further, Zhang teaches an image processing apparatus, comprising: a memory and a processor, the processor being configured to (Zhang, a computing system comprising a processing unit and a system memory, etc. to implement the method, Fig. 1, Paragraphs 0038 and 0041).

Claims 9 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zheng, and further in view of LV et al. (CN107146199, the attached English language translation is used hereinafter as the Official English language translation of this CN document), hereinafter LV.
Regarding claim 9, the combination of Zhang in view of Zheng teaches the method according to claim 1, but did not explicitly disclose the method further comprising: determining, from the to-be-processed image to which the expression texture image is attached, an edge region of the attached expression texture image and a junction image; separately extracting first complexion data of skins in the edge region and second complexion data of skins in the junction image region; and 00144.0908.OOUS (19PCT145/US)40performing complexion fusion processing according to the first complexion data and the second complexion data.
LV teaches determining, from the to-be-processed image to which the expression texture image is attached, an edge region of the attached expression texture image and a junction image region (the first and second mask areas generated according to the face characteristic of material image and target image, Page 3/10, Paragraph 4, Page 6/10, Paragraphs 3-4, Page 7/10, Paragraphs 6-7); separately extracting first complexion data of skins in the edge region and second complexion data of skins in the junction image region (color value of the mask area in the first face and the second face calculated by the skin color calculation unit, Page 3/10, Paragraph 4, Page 6/10, Paragraphs 5-6, Page 7/10, Paragraphs 8-9); and 00144.0908.OOUS (19PCT145/US)40performing complexion fusion processing according to the first complexion data and the second complexion data (fusion face of complexion value obtained according to the skin color 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s method, as modified by Zheng, using LV’s teachings by including complexion fusion processing to Zhang’s [as modified by Zheng] facial expression synthesis in order to improve the natural visualization of expression mapping based on geometric warping (LV, Page 6/10, Paragraph 9).

Regarding claim 18, the rationale provided in the rejection of claim 9 is incorporated herein. Further, Zhang teaches an image processing apparatus, comprising: a memory and a processor, the processor being configured to (Zhang, a computing system comprising a processing unit and a system memory, etc. to implement the method, Fig. 1, Paragraphs 0038 and 0041).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al. (US Patent Application Pub. No. 2018/0189553) teaches adjusting a target facial expression image to a new facial expression image generated from the interpolation of at least two reference facial expression images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.Z./Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/
Supervisory Patent Examiner, Art Unit 2661